Citation Nr: 1043222	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance (A&A) or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to February 
1947, from February 1955 to January 1964, and from March 1964 to 
October 1968.  The Veteran died in July 2003, and the appellant 
is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay, the appellant's 
claim must be remanded for further development.  

The law provides increased pension benefits to a surviving spouse 
of a Veteran by reason of need for aid and attendance or of being 
housebound.  38 U.S.C.A. 
§ 1541(d), (e) (West 2002); 38 C.F.R. § 3.351(a)(5) (2010).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(c) (2010).

In determining whether there is a factual need for regular aid 
and attendance, the Board will consider the following: the 
inability of the appellant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to protect 
her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352 (2010).

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal function 
which the appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only necessary 
that the evidence establish that the appellant is so helpless as 
to need regular aid and attendance, not that there be constant 
need.  38 C.F.R. § 3.352(a) (2010).

If the criteria for special monthly pension based on the need for 
regular aid and attendance are not met, special monthly pension 
can be awarded if a surviving spouse is permanently housebound by 
reason of disability.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.351(f).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house (ward 
or clinic areas, if institutionalized) or immediate premises by 
reason of a disability or disabilities reasonably certain to 
remain throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 
2002); 38 C.F.R. 
§ 3.351(f) (2010).

Review of the relevant evidence of record shows that that  X-ray 
evidence from January 2005 revealed patellofemoral arthritis, as 
well as compression of the vertebral height of the lateral 
compartment of the right knee.  Some periarticular spurs were 
present, as well as subchondral cone changes in the right knee, 
consistent with arthritis.  See Report, January 3, 2005.  A 
January 2005 VA treatment reported noted that the appellant was 
seen for right knee swelling.  Pain was also reported, which was 
made worse by ambulation.  See VA report, January 5, 2005.

A private report from February 2007 noted that the appellant 
reported with constipation and lower abdominal pain.  A CAT scan 
demonstrated some cystic mass lesions on her ovaries.  Some 
diverticular disease was reported.  She was concerned that she 
had an abdominal hernia, however no such diagnosis was rendered.  
See Report, February 15, 2007.

A vision report, authored in March 2007, noted the appellant's 
complaints of several visual disturbances.  She noted spells of 
abnormal vision, each lasting for approximately 10 minutes.  It 
was further noted that cataracts were initially diagnosed in 
March 2004.  On examination, her corrected vision was 20/80 in 
the right eye and 20/25 in the left eye.  With new correction, 
her vision was improved to 20/30 in the right eye and 20/20 in 
the left eye.  Pupillary exam and pressures were normal.  A slit 
lamp examination demonstrated 2-3+ nuclear sclerosis cataract in 
the right eye and 2+ nuclear sclerosis cataracts in the left eye.  
Retinal examination was normal, demonstrating a healthy macula 
and optic nerves with a cup of 0.4 in the right eye and 0.35 in 
the left eye.  

The appellant was diagnosed with cataracts, right eye worse than 
left, resulting in her troubles with her overall visual acuity.  
Regarding the visual disturbances, her provider opined that she 
experienced ophthalmic migraines.  See Report, March 15, 2007.

An April 2008 private medical report from the appellant's 
orthopedist noted that she was seen in order to provide 
assistance with regard to her claim. The report stated that the 
appellant had chronic knee pain, though x-ray evidence did not 
show bone-on-bone apposition.  A narrowed lateral compartment of 
the right knee was observed, with some crepitation.  Her 
alignments were satisfactory.  She also complained of difficulty 
using her right arm, as a result of post mastectomy lymphedema.

On examination, she walked with a normal gait, without walking 
aids.  She demonstrated normal strength, as well as full range of 
motion in her knees, bilaterally.  There was no effusion or 
redness, though slight kyphosis was noted.  She was diagnosed 
with early osteoarthritis, right knee, and status post mastectomy 
with lymphedema, right upper extremity.  The provider opined that 
requirement for home health aide was primarily related to the 
appellant's subjective symptoms, and not any physical signs of 
impairment except for the right upper extremity.  See Report, 
April 22, 2008.

Following the aid and attendance examination, an Aid and 
Attendance worksheet was completed.  It was noted that the 
appellant was not accompanied to the examination, that her 
nutrition was good, and again noted that her gait was normal.  No 
restrictions were reported in the lower extremities.  Again, 
subjective knee pain was noted, affecting her tolerance for 
walking and standing.  She was able to walk without assistance 
for 30 yards, without walking aids.  Mild osteoarthritis was 
noted, as was lateral compartment syndrome, right greater than 
left, with no significant change since 2005.  See Worksheet, 
April 22, 2008.

An additional worksheet was completed, by a different provider, 
in May 2008.  At that time, it was noted that the appellant was 
not accompanied to the examination, that her diet was regular, 
and that her gait was normal.  While subjective pain was noted 
when walking, the appellant was able to walk without assistance 
for 30 yards.  No upper extremity restrictions were noted.  
Regarding the lower extremity, she reported pain in the right 
knee.  Osteoporosis of the lumbar spine and hip were noted, as 
well as complaints of lumbar back pain.  She was diagnosed with 
osteoporosis, with an increased fracture risk.  See Worksheet, 
May 6, 2008.

A July 2009 examination revealed that the appellant was "worried 
about many things" and "difficult to direct."  It was also 
difficult for the examiner to obtain a history.  She reported 
that she occasionally felt as though she may fall over, noting 
dizzy spells, though she had never fallen.  She noted "clicks in 
her spine," but without pain.  She reported that she was unable 
to walk when she got up in the morning, due to pain in the lower 
back.  She denied memory loss, and she denied getting lost.  See 
Report, July 15, 2009.

An additional Medical Statement for Consideration of Aid and 
Attendance was completed following this examination.  At that 
time, the appellant was diagnosed with memory loss, anxiety, back 
pain, and osteoporosis.  She was able to walk unaided, was able 
to feed herself, and was able to care for the needs of nature 
(though it was noted that she had difficulty getting to the 
bathroom due to pain).  It was also noted that the appellant 
needed assistance in bathing and tending to other hygiene needs, 
but that she was not confined to a bed, was able to sit up, was 
able to travel (to the extent that she was currently still 
driving herself), was able to leave home without assistance, and 
did not require nursing home care.  Despite these claims, the 
provider opined that the appellant would require hospital, 
nursing home, or other institutional care.  See Statement, July 
15, 2009.

Also in July 2009, the appellant reported back pain.  X-ray 
evidence revealed preserved vertebral body heights in the lumbar, 
thoracic, and cervical spine.  A mild S-shaped scoliotic curve 
was noted in the thoracic spine, as well as small anterior 
osteophytes.  Mild degenerative changes and scoliosis of the 
thoracic spine were diagnosed.  Disc space height was lost at C5-
6, with no significant bony neural foramenal narrowing.  Moderate 
degenerative changes were noted in the cervical spine.  Mild 
osteophytes were observed at L4-5.  See Reports, July 16, 2009.

An additional vision report, dated January 4, 2010, noted that 
the appellant's most recent visual examination revealed visually-
significant cataracts, bilaterally.  Her best visual acuity was 
20/50 in the right eye, and 20/40 in the left.  Glare testing 
dropped the vision to 20/400 in the right eye and 20/100 in the 
left.  Bilateral cataract surgery was recommended.  

In March 2010, an additional Aid and Attendance worksheet was 
authored.  Osteoarthritis was noted in the knees, bilaterally, 
and range of motion was limited by pain, discomfort, and 
instability (although no actual measurements were noted).  It was 
further noted that the appellant would benefit from three hours 
of home health aide each morning to assist with activities of 
daily living.  However, it was noted that she was able to walk 
without assistance.  She made use of a quad cane during periods 
of instability.  See Worksheet, March 19, 2010.

On that same day, a report from her private provider described 
her left-knee arthritis as very mild.  X-rays were consistent 
with internal derangement, left knee.  See Report, March 19, 
2010.

A June 2010 knee evaluation demonstrated full range of motion in 
each knee.  Pain was reported at rest and with activity, 
bilaterally.  Swelling in the left knee was reported as well, in 
addition to catching and instability.  Decreased hip range of 
motion was noted as well.  See Report, June 4, 2010.

Following a review of all available evidence, the authors of the 
recent Aid and Attendance worksheets noted some interference 
performing the activities of daily living, and that the appellant 
may require some assistance in completing activities of daily 
living.  However, the claims file reflects that the appellant has 
not been afforded a VA aid and attendance examination with claims 
file review.  Accordingly, the Board finds that the appellant 
should be afforded such an examination in order that the 
evaluation is fully informed.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the appellant 
for a VA examination by an appropriately 
qualified physician to determine whether the 
she requires regular aid and attendance or is 
housebound.

The following considerations will govern the 
examination(s):

(a) 	The claims folder, and a copy of this 
remand will be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b)	The examiner should provide an 
opinion as to whether the appellant 
requires the regular aid and attendance of 
another person to perform daily self care 
tasks such as bathing, dressing, attending 
to the wants of nature, or feeding 
herself, or to protect her from the 
hazards of her daily environment.

(c)	The examiner should provide an 
opinion as to whether the appellant is 
substantially confined to her house or 
immediate premises by reason of a 
disability or disabilities reasonably 
certain to remain throughout her lifetime.

A rationale for any opinion expressed should 
be provided.  If the examiner is unable to 
state an opinion without a resort to 
speculation, he or she should so state.  Any 
other necessary examinations must be 
conducted, if deemed necessary by the 
examiner or by the RO/AMC.

2.  The RO/AMC will readjudicate the issue of 
entitlement to SMC for aid and attendance or 
housebound status. The RO/AMC must ensure 
that all directed factual and medical 
development as noted above is completed.  In 
the event that the examination report does 
not contain sufficient detail, the AMC/RO 
must take any appropriate action by return of 
the report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (20100 (if the 
findings on an examination report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes).

3.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, she 
and her representative should be provided 
with an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal.  She 
should then be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


